DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1, 12 and 23 recite limitations – “accessing a depth map comprising a plurality of points in a three-dimensional space, wherein each pixel in the image is mapped to a point of the plurality of points with one or more points of the plurality of points corresponding to one or more positions of the plurality of positions in the row; 228713/46751/FW/11817602.1identifying, in the depth map, a first cluster of points of the plurality of points in the three-dimensional space representing the first plant at the first position in the row, and a 

The limitations appear to be directed to mapping points in depth map with positions in the row. It is not clear which specific depth map is accessed and if the depth map accessed is one of the images obtained. Further, what specific positions of plurality of positions of rows are addressed in the recited limitations are not clear.

Therefore, the claimed limitations do not render the claims definite. Dependent claims do not remedy the deficiencies introduced by the independent claims. Therefore, dependent claims are also rejected similarly. 

Examiner suggests to amend claims in order to explicitly define the above discussed features in order to render the claims definite.


Allowable Subject Matter
Claims 2-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Reasons for Allowance
Claims 2-23: Claims 2, 12 and 23 recite limitations – “accessing a probability heat map comprising a plurality of probability values, the probability heat map corresponding to an image of a plurality of plants in a row, and wherein each probability value of the plurality of probability values: corresponds to a pixel of a plurality of pixels in the image, corresponds to a position of a plurality of positions in the row represented by the corresponding pixel in the image, and represents a likelihood of a particular plant feature occurring at the position represented by the corresponding pixel in the image; identifying a first set of probability values in the probability heat map representing a first plant of the plurality of plants in the row, the first plant identified based on: a first position of the plurality of positions in the row represented by the first set of probability values, and a first likelihood represented by the first set of probability values that the particular plant feature for the first plant occurs at the first position; accessing a depth map comprising a plurality of points in a three-dimensional space, wherein each pixel in the image is mapped to a point of the plurality of points with one or more points of the plurality of points corresponding to one or more positions of the plurality of positions in the row; 228713/46751/FW/11817602.1identifying, in the depth map, a first cluster of points of the plurality of points in the three-dimensional space representing the first plant at the first position in the row, 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10096122 B1
 US 2013/0127844 A1
US 2021/0264624 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661